Title: From George Washington to the New York Committee of Safety, 20 April 1776
From: Washington, George
To: New York Committee of Safety



⟨Gentlemen
[New York] April 20–1776

I thank you for the polite and ready Attention you paid to my requisition of the 17th Instant. When the Civil & Military Powers Co-⟩operate, and af⟨ford⟩ mutua⟨l Aid to each other there can be little doubt⟩ of things going well. I have ⟨now to request the favor of your info⟩rmation, in what manner, and in wh⟨at time a Body of 2000 or 2⟩500 Militia might be collected from this ⟨Colony for actual Service⟩ upon any sudden Emergency.
Although we may ⟨not, and I trust in God⟩ shall not have occasion for their Aid, common p⟨rudence does nevertheless⟩ dictate the expediency of a preconcerted Plan for ⟨calling them in,⟩ that in Case of necessity they may be drawn tog⟨ether in proper Corps⟩ without tumult or disorder, and at the same tim⟨e with the utmost⟩ Expedition. This will not be the Case if

men are n⟨ot regularly embodied⟩ and notified that they are to step forth at a moments ⟨warning⟩.
The Idea that strikes me as ⟨the properest⟩ to be pursued at present, is, to establish out of the Con⟨tinental Forces,⟩ good lookouts on the heighths and Head Lands at the ⟨Entrance of the⟩ Harbour, who, upon the appearance of a Fleet shall ⟨make such signals⟩ as being answered from place to place, shall convey the earliest ⟨intelligence to⟩ Head Quarters of the Strength and approach of the E⟨nemy. These⟩ Signals, for greater certainty to be followed by Expres⟨ses, and then, in Case a⟩ny thing formidable should appear, for the ⟨Committee of Safety if sitting⟩, if not, those to whom the power shall ⟨be delegated, upon application⟩ from the Commanding Off⟨icer of the Continental Forces to Order⟩ in two or ⟨more Battallions as the exigency of the Case may require or for greater dispatch such Militia or part of them as shall be allotted to this Service by the Committee might be assembled (if in the Town or Vicinity[)] by Signals to be agreed on.
A mode of proceeding of a similar kind, concerted with Jersey would bring in a reinforcement speedily and without those irregularities and unnecessary Expences which but too frequently attend the movement of Militia.
Thus Gent⟩lemen I have expressed my Sentim⟨ents to you upon the occas⟩ion—Your Prudence will suggest to yo⟨u the necessity of adopt⟩ing these, or other Methods of a like natu⟨re and your wisdom⟩ will point out the most effectual and ⟨expeditious mann⟩er of carrying them into Execution—⟨I therefore submit⟩ them to your Consideration and am with ⟨great respect⟩ Gentlemen Your most obedient & very hu⟨mble⟩ Servant

Go: Washington

